Citation Nr: 1131396	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION


The Veteran, who is the appellant, had active military service from April 1971 to April 1973, including a tour in Vietnam from September 1971 to April 1972.  Commendations and awards include a Vietnam Service Medal with 3 Bronze Service Stars; a Vietnam Campaign Medal with 60 Device; a Republic of Vietnam Gallantry Cross with Palm Unit Citation Badge; a Combat Infantry Badge; and a Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD with an evaluation of 10 percent effective November 20, 2006.  

In a rating decision in April 2008 the RO increased the rating for the Veteran's service-connected PTSD from 10 percent to 30 percent effective November 20, 2006.  The Veteran continued his appeal for a higher initial disability rating.

In August 2009 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Denver, Colorado.  During the hearing the Veteran testified that his symptoms had worsened.  A transcript of the hearing is in the claims file.

In February 2010 the Board remanded the matter for provision to the Veteran of a new VA Compensation and Pension (C&P) examination.  The requested examination having been done in October 2010, and the requisite information having been provided, no further action to ensure compliance with the Board's February 2010 remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  However, information relayed by the Veteran during the October 2010 examination necessitates that further evidentiary development be undertaken before a decision in this matter can be reached.

The appeal for a higher initial disability rating for PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

During his October 2010 C&P examination the Veteran reported that he had recently begun psychotherapy with a VA psychiatrist in May 2010.  Unfortunately, these records, which are germane to the Veteran's claim for a higher disability rating, are not in the claims file.  Remand for said records is therefore warranted.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA mental health treatment records from Colorado Springs dating from May 1, 2010, to the present, and associate these records with the claims file.  

2.  After completion of the above and any other development deemed necessary, adjudicate the claim for a higher initial rating.  If the claimed benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



